DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered duplicate claim 6 (6. The CIS control module of claim 7, wherein the parameter control unit is a multi-core processor included in a system-on-chip.) has been renumbered 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-6 of U.S. Patent No. 10,868,993. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 

Instant Application 
Patent 10,868,993
1. A CMOS image sensor (CIS) control module comprising: an interface configured to receive a first image generated by a first image sensor using a first parameter, and a second image generated by a second image sensor using a second parameter; and a parameter control unit configured to: calculate a first luminance value related to the first image and a second luminance value related to the second image; generate comparison results by comparing the first luminance value with the second luminance value; and control at least one of an analog gain and an exposure time of the first image sensor or an analog gain and an exposure time of the second image sensor on the basis of the comparison results, wherein the first image sensor has a first field-of view and a first focal length and the second image sensor has a second field-of view different from the first field-of view and a second focal length different from the first focal length. 



2. The CIS control module of claim 1, wherein the first image has a different geometric shape from the second image. 




3. The CIS control module of claim 2, wherein the parameter control unit is configured to receive respective characteristic information associated with each of the first and second image sensors. 

5. The CIS control module of claim 3, wherein the comparison results are generated on the basis of at least one difference between local luminance values for the first image and local luminance values for the second image. 
















6. The CIS control module of claim 1, wherein the parameter control unit is further configured to control the at least one of the analog gain and the exposure time of the first image sensor or the analog gain and the exposure time of the second image sensor, by transmitting control signals to the first and second image sensors through the interface. 




7. An CMOS image sensor (CIS) control module comprising: an interface configured to receive a first image generated by a first image sensor using a first parameter, a second image generated by a second image sensor using a second parameter, and a third image generated by a third image sensor using a third parameter; and a parameter control unit configured to: calculate a first luminance value related to the first image and a second luminance value related to the second image; generate first comparison results by comparing the first luminance value with the second 

+
    3. The image sensor control system of claim 1, wherein the parameters include at least one of an analog gain and an exposure time. 

    5. The image sensor control system of claim 4, wherein the controller is configured to generate the first corrected image by performing at least one of 

See claim 1 above.




    6. The image sensor control system of claim 4, wherein the controller is further configured to: generate first comparison results by comparing the first feature values of fixed-size regions of the first corrected image with the second feature values of fixed-size regions of the second corrected image, generate second comparison results by comparing the first feature values of variable-size regions of the first corrected image with the second feature values of variable-size regions of the second corrected image, based on the first comparison results, and generate the third image based on the second comparison results, wherein the fixed-size regions are obtained by dividing a specific region for each of the first corrected image and the second corrected image equally according to a preset size and the variable-size regions are regions of different sizes contained in the specific 

2. The image sensor control system of claim 1, wherein the controller is configured to control parameters of at least one of the first camera and the second camera based on at least one of the first and second feature values. 
+
3. The image sensor control system of claim 1, wherein the parameters include at least one of an analog gain and an exposure time. 


See claim 1 and 3 above.  The third image by the third image sensor is not used in the claim and hence claim 1 still reads.

















Allowable Subject Matter
Claims 4 and 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the CIS control module of claim 3, wherein the comparison results are generated on the basis of a difference between a global luminance value for the first image and a global luminance value for the second image. 
Regarding claim 8, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the CIS control module of claim 7, wherein the parameter control unit is a multi-core processor included in a system-on-chip. 

Regarding claim(s) 9-15, claim(s) further depend from claim 8 and is/are allowable for the same reasons stated above.

Regarding claim 16, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the CIS control module of claim 7, wherein parameter control unit is further configured to: 
calculate a third luminance value related to the third image; 
generate second comparison results by comparing the second luminance value with the third luminance value; and 
control at least one of the analog gain and the exposure time of the second image sensor or an analog gain and an exposure time of the third image sensor on the basis of the second comparison results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698       


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698